AO 450 (Rev. 01/09; DC-03/10) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the
                                                          District of Columbia
                                                    __________ District of __________


        COVE ASSOCIATES JOINT VENTURE                                )
                             Plaintiff                               )
                                v.                                   )      Civil Action No. 10-1316 (BJR)
                  KATHLEEN SEBELIUS                                  )
                            Defendant                                )

                                                   JUDGMENT IN A CIVIL ACTION


The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus postjudgment interest at the rate of             %, along with costs.
u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .
✔ other:
u              Judgment is entered in part for Plaintiff Cove Associates Joint Venture and in part for Defendant Kathleen
               Sebelius; and it is FURTHER ORDERED that this case is remanded to the agency for further proceedings.
                                                                                                                                    .


This action was (check one):

u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.
u tried by Judge                                                                         without a jury and the above decision
was reached.
✔ decided by Judge
u                           Barbara J. Rothstein                                              on a motion for
      Summary Judgment by Plaintiff and Defendant.




Date:            03/27/2012                                                ANGELA D. CAESAR, CLERK OF COURT



                                                                                            Tonya T. Hightower /s/
                                                                                         Signature of Clerk or Deputy Clerk